Citation Nr: 1219186	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, manic depressive disorder, and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).

This matter was before the Board in January 2011, when it was remanded for further development.


FINDINGS OF FACT

1.  A psychiatric disability was not noted upon the Veteran's entry into service and the evidence is not clear and unmistakable that a psychiatric disability pre-existed service.

2.  The Veteran has an acquired psychiatric disorder, diagnosed as bipolar disorder and depression, which manifested while on active duty. 


CONCLUSION OF LAW

A psychiatric disorder, including bipolar disorder and depression, was incurred in service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated therein.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

If the presumption of soundness is not rebutted, the claim is decided as a normal claim for service connection as opposed to one for compensation based on aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The service treatment records show that on examination for service entrance in May 1982, the Veteran was found to be psychiatrically normal and no psychiatric disability was otherwise identified.  The presumption of soundness is thus applicable.  To rebut the presumption there must be clear and unmistakable evidence that the disability pre-existed service and was not aggravated.

The first evidence of a pre-existing psychiatric disability was reported when the Veteran was initially treated during service.  He underwent hospitalization from December 1985 to January 1986.  Although the report of hospitalization records no symptoms of the current illness prior to November 1985, when the Veteran learned that his father was terminally ill; the discharge diagnoses included major depression, recurrent with melancholia, "EPTS" (existed prior to service).  It was recorded that the Veteran had some suicidal gestures "in the past."

The initial post-service treatment record is dated in January 1995, and is from the University of California, San Diego Outpatient Psychiatric Services.  At that time, the Veteran reported an approximately 15 year history of mood swings.  It was elaborated that this symptom had been present since his late teens.  The diagnosis was bipolar disease, type I.

The diagnosis of bipolar disease was repeated on VA examination in December 2007, but no opinion was provided as to the time of its onset.  No pre-service symptomatology was reported.

On VA examination in March 2011, a clinical psychologist again diagnosed bipolar disorder.  She opined that this was the same psychiatric disability that was treated in service, but also concluded that the Veteran had displayed symptoms prior to service that were "likely indications" of bipolar disorder.  

This opinion was based on the post-service treatment records, which the examiner interpreted as reporting a 15 year history of mood swings, and which she further interpreted as meaning the symptom was present when the Veteran was 15 or 16.  She also noted the Veteran's current reports of misbehavior prior to service and concluded that the misbehavior was a manifestation of the bipolar disorder.  She provided a subsequent opinion that the disability did not increase during service over what it had been prior to service.  

The Veteran has consistently reported that his psychiatric disability began around the time of his initial in-service hospitalization.

While this record includes some evidence that the psychiatric disability may have existed prior to service and was possibly not aggravated; the evidence is not clear and unmistakable.  

The VA opinion can be read as, at most, saying there was a likelihood that the psychiatric disability pre-existed service.  Further the opinion misreads the initial post-service treatment record in that the record shows the Veteran reported only an approximately 15 year history of symptoms, whereas the examiner implies that the 15 year history was unqualified.  In addition the examiner ignores the elaboration that the symptoms began in the late teens.  It is highly significant that the Veteran entered service when he was 17.

The in-service report that the psychiatric disability was pre-existing; is not supported by any specific explanation, other than the vague report of suicidal gestures "in the past."  It cannot be read as providing clear and unmistakable evidence of a pre-existing disability.  Even if it could be so read, the in-service record contains no information on the question of whether a pre-existing disability was aggravated.

Accordingly, the Board finds that the presumption of soundness is not rebutted, and the case is evaluated as a claim for service connection.

The record reflects that the Veteran has been diagnosed as having a variously diagnosed psychiatric disability.  During the current appeal, the diagnosis has been bipolar disorder.  As such, the Veteran is shown to have a current disability.

The Veteran's service treatment records document psychiatric symptoms, to include a 29-day, in-patient hospitalization for major depression.  Hence, an in-service disease is also demonstrated.  

Furthermore, the VA examiner opined in March 2011, that it was as least as likely as not that that the current bipolar disorder was related to the in-service psychiatric episode.  The Veteran has also provided competent and credible reports of a continuity of symptoms beginning in service.  Hence the element of a link between the current disability and service is established.

All of the necessary elements for service connection have been satisfied.  As such, service connection for a psychiatric disability; diagnosed as major depression, manic depressive disorder and bipolar disorder; is granted. 


ORDER

Service connection for a psychiatric disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


